Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Currently, Claims 21-25, 29-33, and 45 are pending. Claims 21-25, 29-33, and 45 are examined on the merits.
Election/Restrictions
Applicant's election with traverse of Tween 80 in the reply filed on June 8, 2020 is acknowledged. The traversal is on the ground(s) that the Markush group is noninterfering and biocompatible. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 25, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Specification
The amendment filed March 15, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: polyethoxylated sorbitan fatty acid ester and ethanol at a ratio of about 6 to about 9 to about 4 to about 1.  The Specification does not have these ranges.  Example 2 only show 44% polyethoxylated sorbitan fatty acid ester and 4.97% ethanol, which is a ratio of 8:1.  The other ranges are new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 21-25, 29-33, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms polyethoxylated sorbitan fatty acid ester and ethanol at a ratio of about 6 to about 9 to about 4 to about 1.  The Specification does not have these ranges.  Example 2 only show 44% polyethoxylated sorbitan fatty acid ester and 4.97% ethanol, which is a ratio of 8:1.  The other ranges are new matter, which are not present at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 29-33, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 21, the term “and sorbitan fatty acid” is indefinite because one does not who whether this is part of the ingredients in the emulsifier for the ratios.  The ratio only has two components.  If the above term is part of the ingredients, then there should be three ratios, not two. Please clarify and amend as necessary.
For the sake of examination, the above term will not be considered and only the two ratios pertaining to polyethoxylated sorbitan fatty acid ester and ethanol at a ratio of about 6 to about 9 to about 4 to about 1 will be examined.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 29-33, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassaganya-Riera (from IDS, US 2005/0165105 A1) further in view of Sigma Aldrich (2020, https//www.sigmaaldrich.com/catalocj/product/sigma/p4780?lang=en&region=US&gclid
=CjwKCAjwnef6BRAgEiwAgv8mQYLREXTsNF00n5UU9m2MbOdqxuhK9CfMQLF5m5
MgaqtK5zvbT4lsShoCY4UQAvD BwE#) and Ali et al. (WO 2010/0036947 A1).
Bassaganya-Riera teaches a punicic acid compound mixed with emulsifier [0090], comprise 0.3-95% [0099] and can be microencapsulated [0100] in the form of a soft gel with the material gelatin [0102]. The at least 5% limitation is taught because 0.3-95% includes the at least 5% range.  Punicic acid is found in the seed oil of Pomegranate [0081]. The punicic acid can be emulsified into an aqueous or nonaqueous solvent such as vegetable oil, glyceride of synthetic resin acid, ester of higher fatty acid, or propylene glycol [0090]. The punicic acid may be administered to an animal in need thereof as a nutritional additive, either as a food or nutraceutical supplement [0095]. Therefore, a food grade emulsifying agent is taught for Claim 26. The Specification defined a “self-emulsifying drug delivery system” as a pomegranate seed oil with an emulsifier (page 7); therefore, the ingredients punicic acid and an emulsifier and a nonaqueous solvent such as vegetable oil, glyceride of synthetic resin acid, ester of higher fatty acid, or propylene glycol in the same amounts, under the broadest reasonable interpretation, would meet the limitation of the term not specifically defined in the Specification. 
However, Bassaganya-Riera does not teach polyethoxylated sorbitan fatty acid ester (Tween 80), in a ratio with ethanol from about 6-9 to about 4-1, emulsion droplet size of 1.0 micron.
Ali et al. teaches an emulsion with any particular form that have a diameter of about 1 micron or less [0027] comprising polysorbate 80 in ethanol ranging between 10-60% [0092].  The ethanol in water ranges between 30-90% [0090].  The amount of ethanol when combined with polysorbate 80 will have a ratio of about 5:1 (40% ethanol X 30% =12% ethanol in the total solution).  60:12 =5:1.  Polysorbate 80 is also known as TWEEN 80.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a known emulsifier in food because Tween 80 is a commercial emulsifier used in ice cream (see Sigma Aldrich, page 1). One would have been motivated to make a food composition with an emulsifier that can be used in food for the expected benefit of making an emulsified composition. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising polyethoxylated sorbitan fatty acid ester (Tween 80), in a ratio with ethanol from about 6-9 to about 4-1 of the active agent combination for the following reasons.  The reference does teach the composition for Ali et al. teaches an emulsion with any particular form that have a diameter of about 1 micron or less [0027] comprising polysorbate 80 in ethanol ranging between 10-60% [0092].  The ethanol in water ranges between 30-90% [0090].  The amount of ethanol when combined with polysorbate 80 will have a ratio of about 5:1 (40% ethanol X 30% =12% ethanol in the total solution).  60:12 =5:1.   Thus, it would have been obvious to make a concentrated composition containing polyethoxylated sorbitan fatty acid ester (Tween 80) in a ratio with ethanol for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Response to Arguments
The declaration of Shlomo Magdassi filed March 15, 2022  under 37 CFR 1.131(a) has been considered but is ineffective to overcome the last Office action references.
Applicant argues that Shlomo Magdassi submitted data for unexpected results in the affidavit page 4.
In response to Applicant’s argument, the data is not commensurate in scope with the claimed ranged.  Applicant’s claims Tween 90 and ethanol at a ratio of about 6-9 to about 4-1 (Claim 21).   However, the result for unexpected result is for a specific composition of ethanol, Span 80, Tween 80, pomegrante seed oil, for the composition A, which shows “good” result.  The claim is for different ingredients and amounts that does not claim the designated ingredients and amounts from the affidavit.  Therefore, the result is not convincing, and the affidavit is ineffective to overcome the last Office action.

Applicant argues that the formulation is a nonaqueous solution.
In response to Applicant’s argument, the formulation of the composition in the examples do not include any aqueous solutions, please see Tables 7 and 8.  An emulsifion has no defined liquid or oil phases because it is a mixture of the two phases into one phase.  Additionally, there is no requirement that the addition of an emulsifier is followed by the addition of an aqueous solvent because a non-aqueous solvent option is explicitly taught. 
Applicant argues that Tween 80 is not taught for oral administration and would not function as a self-emulsifier.
In response to Applicant’s argument, Tween 80 is a well known emulsifier, which is used in food (see Sigma Aldrich).  Ali et al. teaches an emulsion with any particular form that have a diameter of about 1 micron or less [0027] comprising polysorbate 80 in ethanol ranging between 10-60% [0092].  The ethanol in water ranges between 30-90% [0090].  The amount of ethanol when combined with polysorbate 80 will have a ratio of about 5:1 (40% ethanol X 30% =12% ethanol in the total solution).  60:12 =5:1.  Polysorbate 80 is also known as TWEEN 80.  Thus, the ability to self-emulsify will naturally occur.
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655